PER CURIAM.
Being owned and registered in Belgium and flying the Belgian flag, the vessel is, under many decisions, to be regarded when on the high seas as a floating part of the kingdom of Belgium. Plaintiffs contend that this condition is changed by the demise charter under which she was turned over to a resident of New Jersey. Demise, of course, effects some changes in the respective rights and obligations of owner, charterer, shipper, lienor, etc., and a convenient phrase for expressing such change is the one so often used, viz., that “the charterer is the owner pro hac vice,” just as the common phrase “the law follows the flag” is a convenient one to use. But there is no authority for the proposition that a demise destroys a vessel’s nationality, while her actual ownership, registry, and flag remain the same, and there seems to be no good reason why any such new doctrine should be announced. Plaintiffs, we think, confound contract obligations with torts. In order to recover for death from negligence, it must be shown that there is such a right of recovery under the law of the co'untry of which the vessel is a part. The law of. Belgium, not the law of New Jersey, should have .been pleaded, and the demurrer was well taken.
The judgment is affirmed, with costs of this appeal, with leave, however, to plaintiffs to plead the Belgian law, if they be so advised.